DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/22 have been fully considered but they are not persuasive.
On pages 6-7 Applicant argues amendments overcome the rejection of record, specifically since Zheleznyak does not teach determining the ray direction and height, specifying the volume/shape of each voxel, or having the voxels increase/decrease based on whether the wavefronts are converging/diverging.
The Examiner respectfully disagrees. The measurement of ray height by a wavefront sensor (which Zheleznyak uses to calculate the amount of correction required ([0079]-[0080])) inherently measures wave height, as this is necessary in order to find the position of the ray relative to the lens and calculate the topography and magnitude of refractive index changes required to achieve the desired corrections. The Examiner refers to Zheleznyak [0108] describing the use of a Shack-Hartmann wavefront sensor, and also refers to “Method of obtaining wavefront slope data from through-focus point spread functions measurements” by Samuel T. Thurman, VOL 28, No. 1 January 2022 from the Journal of Optical Society of America (pdf included in the IDS) which describes the algorithm a Shack-Hartmann sensor uses, and where the ray heights need be part of the calculation. See page 1 column 1 (Shack-Hartmann sensors) and page 2 column 2 “algorithm development” in which paraxial ray heights are necessarily utilized as a function of z. As regards determining ray direction this is likewise inherent within the method of Zheleznyak, since the rays are directed towards the eye (e.g. an eye direction). 
As regards voxels, please see the rejection below regarding amended claims. 

Claim Objections
Claims 11-12, 17, 19 are objected to because of the following informalities:  
Claim 11 is objected to for referring to “the refractive index”, “the direction”, “the ray direction”, “the refractive index”, “the volume and shape”, “the wavefront”, and “the direction of propagation” with improper antecedent basis.
Further the claim is objected to for missing the word “a” between “according to” and “calculated pattern”. 
Further, the claim refers to “rays” and “a wavefront” but these don’t appear to be linked to anything else in the system (e.g. to the laser pulses), making it unclear what they are and how they fit into the context of the claim. For the purposes of examination, these will be understood to be rays of light, originating from the pulsed laser system.
Claim 12 is objected to for referring to “the pattern” with improper antecedent basis.
Claim 14 is objected to for having improper antecedent basis for “the location” and “the respective ray”.
Claim 17 is objected to for referring to “the anterior and posterior surfaces” and “the interface” with improper antecedent basis.  
Claim 19 is objected to for referring to “the anterior surface” and “the posterior surface” with improper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for referring to the IOL including an “optical profile” induced by refractive index writing, when it isn’t clear what an “optical profile” is. The specification does not detail what this constitutes.
Further, the claim appears to be missing essential subject matter, since the claimed system only comprises a “pulsed laser system” and “a control system”. While the claim states that the pulsed laser system is “configured to” (e.g. capable of) applying laser pulses to an IOL implanted into an eye, none of these elements appear to be positively claimed. It isn’t clear how the pulsed laser system is able to apply pulsed lasers to an IOL without, for example, a laser, instructions, a computer, an operator, etc. Similarly, the “control system” doesn’t comprise anything either, making it unclear how it is able to perform all these method steps without anything like a computer, memory, processor, etc. The Examiner emphasizes that the fact that the pulsed laser system doesn’t actually comprise anything renders all references to an IOL with an “optical profile induced by refractive index writing” as not being positively claimed.
Further, the claim is indefinite for claiming that the control system: “based on the determined ray direction, ray height, and refractive index at the first location, and by refractive index writing using the pulsed laser system, specifying the volume and shape of each voxel to match the wavefront through the direction of propagation”. This sentence starts referring to volumes and shapes of voxels, and wavefronts through a direction. It isn’t clear how wavefronts are matching voxels “through” a direction, and it is even more unclear what the voxel is in the context of the claim, where it comes from, and how it relates to any of the other subject matter in the claims. It appears essential subject matter is missing from the claims.
Further, reference to voxels “increasing” or “decreasing” is unclear, since it isn’t clear how voxels increase/decrease. Perhaps their size, volume, number, etc. is increasing/decreasing. However, this isn’t clear from either the claims, drawings, or specification.
Further, the claim is indefinite for referring to “refractive index writing” since this isn’t a term (or verb?) known in the art. The Examiner understands refractive index can be modified or changed, but it isn’t clear how this is “written” in the context of the claim. The specification doesn’t describe the term, or give any special definition, making its meaning (and therefore the scope of the claim) unclear. 
Claim 13 is indefinite for further defining the surfaces of the “optical profile” when it isn’t clear what this means. A lens is understood to have surfaces but this doesn’t appear to be consistent with regards to what Applicant is referencing when it comes to the optical profile, since figures 10a-c show the profile as being located inside of the lens. It accordingly isn’t clear how the profile includes surfaces that are bent. Additionally, while the Examiner understands things such as an optical zone, this isn’t considered coextensive in scope with Applicant’s “profile” language.
Claim 17 is indefinite for the same reason as claim 13. 
It is further indefinite for claiming the surfaces of the profile are bent “such that rays at the interface of the respective surfaces of the optical profile with other portions of the lens” have zero incidence. It isn’t understood what it means for the rays at the interface “with other portions” means. It is possible it intends to communicate that the interface and other portions of the lens have a zero incidence, but this isn’t what is written.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulsed laser system” configured to apply laser pulses, and “a control system” configured to control the laser system in claim  11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “pulsed laser system” in claim 11 is understood to include the structural limitations of a laser light source. 
The “control system” in claim 11 is understood to include a computer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-14, 17-20 is/are rejected under 35 U.S.C. 102 as being anticipated by, or the alternative, as being unpatentable over Zheleznyak et al. (US 20180243082 A1) hereinafter known as Zhelenzyak.
Regarding claim 11 Zheleznyak discloses a system for improving vision of a subject (Figures 8a-c) comprising:
a pulsed laser system (Figures 8a-c item 1; [0078]) configured to apply a plurality of laser pulses to an IOL implanted into an eye of a subject and to change the refractive index of a selected area of the IOL to create an induced optical profile (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Zheleznyak discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0078]-[0080]; [0097]);
a control system coupled to the pulsed laser system (17; [0078]) configured to control the laser system to apply the laser pulses according to a calculated pattern (this is likewise stated as a functional limitation (see the explanation above). See [0106] computer control), 
wherein the control system is configured to perform functions that comprise:
determining a direction of a plurality of rays associated with a vergence of a wavefront ([0106] laser beam spatially diverging (negative vergence));
determining a ray direction and ray height of a plurality of rays entering a first location of the optical profile (this is likewise stated as a functional limitation (see explanation above). See also [0079]-[0080] wavefront sensors including the Shack-Hartmann sensor inherently must calculate these elements in order to determine the appropriate vision correction as is described in Zheleznyak. As regards the entering location of the rays see Figures 8a-c which show where rays enter the lens for modification);
determining the refractive index of the optical profile at the first location (this is likewise stated as a functional limitation (see explanation above). However, see also Figure 3b. A change in refractive index inherently indicates two readings of refractive index, before and after correction);
based on the determined ray direction, ray height, and refractive index at the first location and by refractive index writing using the laser system, specifying a volume and shape of each voxel to match the wavefront through a direction of propagation (this is likewise stated as a functional limitation (see explanation above). See also the explanations above regarding the inherency and/or disclosed calculations the wavefront sensor performs. See also [0101] which specifies that the irradiated regions of the IOL are modeled in a 3-dimensional fashion of discrete cylinders and volume filled structures);
wherein the volume and shape of each voxel match the wavefront ([0101], [0006] see explanation directly above) through the direction of propagation so they increase for diverging wavefronts or decrease for converging wavefronts (this is stated as a functional limitation (see explanation above). While Zheleznyak is silent with regards to whether the voxels “increase” or “decrease” based on the wavefronts either converging/diverging, Zheleznyak’s system is capable of such a method of programming.) Alternatively, the person of ordinary skill would’ve found it obvious for the voxels to increase for diverging wavefronts or decrease for converging wavefronts. The courts have held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success results in a prima facie case of obviousness. See MPEP 2143 (I)(E). In this case, either situation is considered obvious.
Regarding claim 12 Zheleznyak discloses/teaches the system of claim 11 substantially as is claimed,
wherein Zheleznyak further discloses the control system is configured to calculate the pattern of laser pulses to apply (this is stated as a functional limitation which the control system is capable of doing (see explanation above). See also [0043] and [0078]-[0080] the control system 17 controls the laser 3 which performs the pattern micromachining).
Regarding claim 13 Zheleznyak discloses/teaches the system of claim 11 substantially as is claimed,
wherein Zheleznyak further discloses anterior and posterior surfaces of the optical profile are bent such that rays inside a portion of the IOL with a changed refractive index and rays outside a portion of the IOL without a changed refractive index do not change direction (the anterior and posterior surfaces of the optical profile are not a part of the positively claimed system. However, see also Figure 10 item 1025 where a biconcave lens is shown, which is understood to function as is claimed.).
Regarding claim 17 Zheleznyak discloses/teaches the system of claim 11 substantially as is claimed,
wherein Zheleznyak further discloses anterior and posterior surfaces of the optical profile are bent so rays at an interface of the surfaces of the optical profile with other portions of the lens have a zero incidence (the anterior and posterior surfaces of the optical profile are not a part of the positively claimed system).
Regarding claim 20 Zheleznyak discloses/teaches the system of claim 11 substantially as is claimed,
wherein Zheleznyak further discloses the bent anterior and posterior surfaces define non-zero curvatures about the optical axis (the anterior/posterior surfaces are not a part of the positively claimed system. However, see Figure 10 item 1025 (any non-planar lens has a non-zero curvature)).
Regarding claim 14 Zheleznyak discloses/teaches the system of claim 11 substantially as is claimed,
wherein Zheleznyak further discloses the control system is configured to determine a second location that, for each of the rays, corresponds to the location where each ray exists the optical profile that has had its refractive index changed (this is stated as an intended use (see explanation above).).
Regarding claim 18 Zheleznyak discloses/teaches the system of claim 14 substantially as is claimed,
wherein Zheleznyak further discloses the first location corresponds to a first plane parallel to a vertical axis of the lens and the second location corresponds to a second plane parallel to the first plane (these are not part of the positively claimed system).
Regarding claim 19 Zheleznyak discloses/teaches the system of claim 14 substantially as is claimed,
wherein Zheleznyak further discloses the first location is proximate or corresponds to an anterior surface of the lens and the second location is proximate or corresponds to a posterior surface of the lens (these are not part of the positively claimed system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/01/22